BEAN, J.
(Dissenting).—I am unable to come to the conclusion reached by Mr. Justice Johns, to the effect that there was no actual dispute existing at the time of the acts complained of. At the session of the legislature in 1919, Chapter 346, General Laws of Oregon for that year, was enacted, among other things declaring labor unions to be lawful organizations, and restricting the powers of any court of this state in the granting of injunctions. Section 2 of that act provides :
“No restraining order or injunction shall be granted by any court of this state, or any judge or judges thereof in any case between an employer and *30employee or between employer and employees or between employees or between persons employed and persons seeking employment, involving or growing out of a dispute concerning terms or conditions of employment, unless necessary to prevent irreparable injury to property, or to a property right of the party making the application, for which injury there is no adequate remedy at law. * * ”
Section 3 directs in part that—
“No restraining order or injunction shall prohibit any person or persons whether singly or in concert, from terminating any relation of employment or from ceasing to perform any work or labor; or from recommending, advising or persuading others by peaceful means so to do; or from attending at any place where any person or persons may lawfully be, for the purpose of peacefully obtaining or communicating information, or from peacefully persuading any such person to abstain from working; or from ceasing to patronize any party to such dispute; or from recommending, advising or persuading others by peaceful or lawful means so to do; * * or from doing any act or thing which might lawfully be done in the absence of such dispute by a single individual; or shall any of the acts specified in this section be considered or held to be illegal or unlawful in any court of the state.”
It is apparent that the last “or” was intended to be “nor.”
As shown by the majority opinion—and I find no contradiction of the testimony—about July 1st Local Union No. 41 sent out to each of the jobbing houses and the manufacturing jewelers a copy of their new agreement which provided a $36 minimum wage per week, an eight-hour day, regulations as to apprentices, right of inspection, settlement of grievances, pay for overtime, and requiring the plaintiffs to conduct their business according to the standard requirements of *31Local Union No. 41, known as a trade union. Mr. Harry Anderson, president of the Central Labor Council, testified in part:
“Q. Do you know what scale of wages these plaintiffs were paying before an organization was made of the jewelry workers’ union?
“A. At this meeting held in our office it developed some of them were paying more than the minimum asked by the jewelry workers, some less.”
There was an effort by, and a consultation between, the plaintiffs as employers and the officers of the Central Labor Council on behalf of the employees, to have the plaintiffs attend a meeting with the officers of the council to consider the matters mentioned in the circular. This was unavailing, and a strike was called on account of the failure to agree. There was an effort made to have a conference. According to the testimony of Mr. Isaac Aronson, one of the plaintiffs, in an interview with Mr. Anderson, president of the Central Labor Council, they talked the matter over amicably, and he states, “We did come to an agreement, that waiving the matter of a contract. ’ ’ It was agreed that Mr. Anderson should call a meeting of the jewelers and Mr. Anderson would send a delegate from the jewelers trade union and also be present himself. This meeting was never held. The so-called “tentative” agreement was never consummated. It was a mere proposition, which was never accepted, and whatever the reason therefor, no settlement of the dispute was ever made. It may be true, the object of the labor council, and the object of the associated jewelers were at variance. That does not change the fact that the minimum wage, $36, and other labor conditions shown to exist between the employers and employees interested, were never adjusted. They were left un*32settled, subject to change at any time. ' The dispute led to a strike. It is not the province of the court to determine which of the contending parties were right in the matter of the dispute or to make an agreement for them.
Therefore, following the rule laid down in the companion case of Greenfield v. Central Labor Council, 192 Pac. 783, and under the sanction of the statute recently enacted, the defendants had the right, in a peaceful and lawful manner, of persuading persons, by peaceful and lawful means, to cease to patronize the plaintiff employers who were parties to the dispute. The question goes to the’ very foundation of the right of labor to organize for its benefit, and to protect and better the terms and conditions of employment. According to the command of the statute, an injunction cannot be issued. It is not for the court to annul the act of the legislature.